Citation Nr: 0614937	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  99-20 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, which included service in the Republic of 
Vietnam from April 1970 to February 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2000, the Board reopened the veteran's claim for 
PTSD in light of new and material evidence introduced by the 
veteran, including a psychiatric evaluation diagnosing him 
with PTSD, and letters and statements by the veteran 
identifying his claimed stressors.  In the same decision, the 
Board remanded the veteran's PTSD claim, instructing the RO 
to request more specific information regarding his claimed 
stressors.  The RO was also requested to send the information 
regarding the veteran's stressors to the U.S. Armed Services 
Center for Research of Unit Records, now known as U.S. Army 
and Joint Services Records Research Center (JSARC), in order 
to obtain operational records or other such corroborating 
evidence, and to request a VA psychiatric examination to 
determine the nature and extent of the veteran's disability.

The RO did not receive any further details regarding the 
veteran's stressors from the veteran, conducted no further 
development, and denied his claim in a January 2002 
supplemental statement of the case.

In May 2002, the Board conducted additional development of 
the claim, including stressor verification, pursuant to 
regulations then in effect.  See 38 C.F.R. § 19.9 (2003).  In 
September 2003, JSRAC sent the Board the Operational 
Reports-Lessons Learned (OR-LLs), as well as extracts from 
the Combat Operations After Action Report, of the veteran's 
unit in Vietnam for the time periods in which the veteran 
claimed his stressors occurred.  These reports were added to 
the claims folder.  The Board thereafter remanded the case to 
the RO for consideration of the evidence developed by the 
Board, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In a December 2004 supplemental statement of the 
case, the RO once again denied the claim on the basis that 
the veteran's stressors had not been verified.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. 
§ 3.304(f) (2005).

Corroboration of every detail of a claimed stressor, such as 
a veteran's direct, personal involvement in the stressful 
incident, is not required; credible evidence showing that a 
claimed stressor did, in fact, occur is sufficient.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Among the stressors claimed by the veteran are (1) that on 
his first day in his unit in April 1970 they received rocket 
fire, and the veteran was unable to locate the bunkers until 
after the attack was over; and (2) that with 18 days of 
service in Vietnam left, in January or February 1971, the 
veteran's unit received a red alert, had to go to the 
perimeter, and received some small arms fire.  The OR-LLs for 
the veteran's unit for the period ending April 30, 1970 state 
that enemy-initiated activity, particularly rocket/mortar 
attacks on bases, increased during that period.  Also, the 
OR-LLs report that in January 1971 the veteran's base camp 
experienced an incident in which fire was exchanged on the 
post perimeter.  These OR-LLs are credible evidence that the 
above claimed stressors occurred, and thus the Board 
considers these stressors to be verified.

In addition to the above, the veteran claims that he 
experienced other stressors, including that a fellow soldier 
shot at him while the veteran was attempting to relieve him 
of guard duty, that two of his friends were killed by mine 
explosion and enemy ambush respectively, and that the veteran 
loaded blown up dump trucks in an area the veteran believed 
to be not far from the Cambodian border.  However, despite 
attempts by the RO to elicit more specific information from 
the veteran regarding these events, the names, dates, and 
details of these claimed stressors are inadequate to verify 
them.  Therefore, the Board does not consider them to be 
verified.

Turning to the first and second elements of PTSD, a February 
2006 VA outpatient examination of the veteran resulted in a 
diagnosis of "probable" PTSD, and a March 2006 VA 
outpatient examination resulted in a diagnosis of chronic 
PTSD with depression.  Neither examination report, however, 
linked the veteran's PTSD to any verified in-service 
stressor.  Therefore, a VA psychiatric examination, whereby 
the examiner is provided with the claims file for review 
prior to examination, is needed.  The examiner should 
determine whether the veteran has PTSD, and if so, whether 
his current symptoms are the result of those claimed 
stressors that have been verified.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims(s) on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The veteran should be afforded a VA 
psychiatric examination.  The RO should 
provide the examiner with a list of the 
verified stressors, the claims file, 
and a separate copy of this remand for 
review.  The examiner should determine 
whether the veteran has PTSD based on a 
verified in-service stressor.  The 
examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal. If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case. The requisite period of time 
for a response should be afforded. 
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





